NO. 12-19-00144-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


 IN RE: OLD REPUBLIC RISK                                 §
 MANAGEMENT, OLD REPUBLIC
 INSURANCE COMPANY,
 THORNTON, BIECHLIN, REYNOLDS                             §       ORIGINAL PROCEEDING
 & GUERRA, L.C., TIMOTHY K.
 SINGLEY AND DANA M. GANNON,
 RELATORS                                                 §

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Relators, Old Republic Risk Management, Old Republic Insurance Company, Thornton,
Biechlin, Reynolds, and Guerra, L.C., Timothy K. Singley, and Dana M. Gannon, filed this
original proceeding to challenge Respondent’s denial of their plea to the jurisdiction and motion
to dismiss. 1 Debra Morris, Individually and as representative of the Estate of Kenneth W. Morris,
Ashley Bialowas f/k/a Ashley Morris, Amanda Morris Wright, Jimmy Williams, Rebecca
Williams, Orlando Ordaz, and Roy McCollough are the Real Parties in Interest (RPIs).

       On June 12, 2019, this Court conditionally granted Relators’ petition and directed
Respondent to vacate his March 18, 2019, order denying Relators’ plea to the jurisdiction and issue
an order (1) granting the plea to the jurisdiction with respect to the RPIs’ claims for fraudulent
lien, insurance code violations, fraud, independent fraudulent acts by lawyer/law firm, and
conspiracy to assert fraudulent lien; and (2) abating the trial court proceeding pending the Division
of Workers’ Compensation’s resolution of whether Old Republic is entitled to seek administrative
costs as part of its subrogation claim and whether the amount of benefits paid has been wrongfully
inflated. By an order signed on June 14, Respondent complied with this Court’s opinion and order,


       1
           Respondent is the Honorable Paul E. White, Judge of the 159th District Court in Angelina County, Texas.
rendering this proceeding moot. Accordingly, we dismiss Relators’ petition for writ of mandamus
as moot.
Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)

                                                          2
                                COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                       JUDGMENT


                                          JUNE 28, 2019

                                      NO. 12-19-00144-CV



 OLD REPUBLIC RISK MANAGEMENT, OLD REPUBLIC INSURANCE COMPANY,
  THORNTON, BIECHLIN, REYNOLDS & GUERRA, L.C., TIMOTHY K. SINGLEY
                       AND DANA M. GANNON,
                             Relators
                               V.

                                   HON. PAUL E. WHITE,
                                        Respondent


                                    ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by Old
Republic Risk Management, Old Republic Insurance Company, Thornton, Biechlin, Reynolds &
Guerra, L.C., Timothy K. Singley, and Dana M. Gannon; who are the relators in appellate cause
number 12-19-00144-CV and defendants in trial court cause number CV-00050-18-1, on the
docket of the 159th Judicial District Court of Angelina County, Texas. Said petition for writ of
mandamus having been filed herein on April 16, 2019, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,


                                                3
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                 By per curiam opinion.
                 Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                   4